ON REHEARING.
(8) The burden is on the appellant to show error. — Smith v.State, 183 Ala. 10, 62 So. 864. In meeting this burden, if the mortgage offered in evidence by appellee did not sustain the claim, it was the duty of the appellant to incorporate the mortgage in his bill of exceptions; and, having failed in this, the presumption prevails that the court properly ruled. —Carand v. Burke, 197 Ala. 435, 73 So. 10.
(9) Furthermore, where it affirmatively appears that all the evidence offered on the trial is not set out in the record, it will be presumed on appeal that there was evidence on the trial which authorized the court to refuse the affirmative charge for appellant. — South. Ry. Co. v. Herron, 12 Ala. App. 415,68 So. 551.
Application overruled.